Citation Nr: 9931200	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-43 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected hidradenitis suppurativa of the 
buttocks and left shoulder, on appeal from the initial grant 
of service connection.

2.  Entitlement to an effective date earlier than September 
27, 1995, for the grant of service connection for dysthymia 
as secondary to service-connected hidradenitis suppurativa of 
the buttocks and left shoulder.

3.  Entitlement to restoration of a 100 percent disability 
rating for service-connected dysthymia, to include the issue 
of whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, her sister, and her mother


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran served on active duty from April 1976 to May 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted entitlement to service connection 
for hidradenitis suppurativa, evaluated as 10 percent 
disabling.  In a February 1998 rating decision, the Phoenix, 
Arizona, RO increased the rating for hidradenitis suppurativa 
to 30 percent.  The veteran has continued her appeal, and is 
seeking a rating higher than 30 percent for that skin 
disorder.  This appeal also arises from the Phoenix RO's 
action, in the February 1998 rating decision, establishing an 
effective date of September 27, 1995, for the grant of 
service connection for dysthymia in association with 
hidradenitis suppurativa.  The veteran is currently living in 
Florida, and the RO handling her case is the St. Petersburg 
RO.

Appellate review of the veteran's claims at this time would 
be premature.  In her October 1998 substantive appeal, she 
requested that she be scheduled for a personal hearing before 
a Member of the Board at the RO.  She reiterated this request 
in an April 1999 written statement.  Accordingly, while the 
Board sincerely regrets the delay, in order to afford the 
veteran due process the case must be remanded to the RO for 
an appropriate hearing to be scheduled.

Further, the RO proposed to reduce the disability rating for 
the veteran's service-connected dysthymia in an April 1999 
rating decision.  The veteran submitted a written statement 
to the RO in April 1999 which is accepted as a notice of 
disagreement with the RO's decision.  38 C.F.R. § 20.201 
(1999).  Therefore, the veteran is owed a Statement of the 
Case on this issue, so that she may perfect an appeal if she 
continues to take issue with this claim.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1999); see also 38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  

The claim is REMANDED for the following:

1.  Prepare a Statement of the Case on 
the issue of entitlement to restoration 
of a 100 percent disability rating for 
service-connected dysthymia, to include 
the issue of whether the reduction in 
rating was proper, that includes a 
summary of the evidence and a summary of 
the applicable laws and regulations, with 
a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which she must respond in order to 
perfect an appeal of this claim to the 
Board.

2.  Schedule the veteran for a hearing 
before a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


